Citation Nr: 1103927	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-29 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation benefits for a lumbar spine 
disability pursuant to provisions of 38 U.S.C.A. § 1151 due to 
medical treatment received at a VA Medical Center, East Orange, 
New Jersey in 1969.  

2.  Entitlement to an effective date earlier than October 3, 
2003, for the assignment of a 50 percent disability rating for 
service-connected bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1941 to October 
1945 and from May 1946 to June 1962.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2008 and October 2008 decisions rendered by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The April 2008 decision denied the claim 
for benefits under 38 U.S.C.A. § 1151.  The October 2008 decision 
granted an increased 50 percent rating for bilateral flat feet, 
effective October 3, 2003.  The Veteran disagrees with the 
effective date assigned therein.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the competent and probative evidence of record 
shows that the Veteran has a current disability manifested by 
degenerative disc disease of the lumbosacral spine.  Such 
disability is not due to a lumbar puncture at a VA medical 
facility in the 1960's, nor does the evidence establish that VA 
exercised carelessness, negligence, lack of proper skill, error 
in judgment or similar instance of fault in furnishing the 
treatment.  

2.  In an August 2001 rating decision, the Veteran was notified 
that the 30 percent disability rating for bilateral flat feet was 
continued; the Veteran did not appeal this decision. 

3.  On October 3, 2003, the Veteran filed a claim seeking an 
increased rating for bilateral flat feet.  This constitutes the 
first evidence of a claim for benefits.  Prior to October 3, 
2003, it was not factually ascertainable that an increase in 
disability had occurred.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for a lumbar spine disability as a result of a VA 
treatment have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.361 (2010).  

2.  The criteria for an effective date prior to October 3, 2003, 
for the 50 percent evaluation for bilateral flat feet, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2009) defines VA's duty 
to notify and assist the veteran in the development of a claim.  
VA regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements require VA to notify the veteran of any 
evidence that is necessary to substantiate the claim, as well as 
the evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant. 

The Veteran filed a claim seeking entitlement to an increased 
rating for service-connected flat feet in October 2003.  In a 
March 2004 letter, he was advised as to the elements of the claim 
for an increased rating.  The letter was provided prior to the 
initial adjudication of the claim.  The Veteran filed his claim 
seeking compensation under 38 U.S.C.A. § 1151 in 2007.  In an 
August 2007 letter, he was advised of the information or evidence 
needed to substantiate the claim.  

As to the duty to assist, the Board finds that all necessary 
development has been accomplished to the extent possible, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  VA obtained current VA treatment records identified by 
the Veteran.  The record of treatment in 1969 is not of record.  
Pursuant to the Board's remand, the RO contacted the East Orange 
VA Medical Center but was informed that it was unable to locate 
records for the period in question.  The Veteran and his attorney 
were advised of this fact in the September 2010 Supplemental 
Statement of the Case.  Accordingly, while the Board regrets that 
this evidence is not associated with the Veteran's claims file, 
it finds that additional efforts to search for the evidence would 
be futile.  Nevertheless, the Veteran was afforded a VA 
examination in July 2010 in connection with the claim for 
benefits under 38 U.S.C.A. § 1151.  The Veteran alleges that the 
examination was not thorough, alleging that it did not consider 
the Veteran's statements regarding the circumstances of the 
procedure and any resulting symptomatology.  The Board disagrees.  
Review of the examination report reveals that the Veteran's 
history was considered.  The examiner elicited questions 
regarding the history of back pain and asked why the Veteran felt 
that a current disability was due to a lumbar puncture.  The 
Board finds that the examination, which also included review of 
the April 2008 VA opinion as well review of the claims folder, 
was adequate for decision purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009).  VA did not 
provide him with an examination in connection with the claim for 
an earlier effective date; however, none is required.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, a claim for an 
earlier effective date does not meet the statutory requirements 
for entitlement to a VA examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); see also 38 
C.F.R. § 3.159(c)(4)(A) - (C) (2010).  

In summary, the VCAA provisions have been satisfied.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159(b), 20.1102 (2010).  

II.  1151 Claim 

As regards the claim for benefits pursuant to 38 U.S.C.A. § 1151, 
the Veteran alleges that a spinal tap procedure performed at a VA 
medical facility in East Orange, New Jersey in May 1969 resulted 
in a current low back disability.  He made vague allegations that 
had he been informed that a low back disability would result from 
the procedure, he would never have agreed to such.  The Board has 
carefully considered the Veteran's contentions, but finds, 
however, that the preponderance of the evidence is against the 
claim.  

The law provides that compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002).

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of the 
following factors must be shown:  (1) disability/additional 
disability, (2) that VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, and 
(3) that there was an element of fault on the part of VA in 
providing the treatment, hospitalization, surgery, etc., or that 
the disability resulted from an unforeseen event.

38 C.F.R. § 3.361 relating to section 1151 claims was promulgated 
for claims such as this claim.  See 69 Fed. Reg. 46,426 (2004) 
(codified as amended at 38 C.F.R. § 3.361 (2009)).  In 
determining whether a veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the continuance 
or natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a Veteran's failure to 
follow properly given medical instructions is not caused by 
hospital care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(1).  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death (as explained 
in paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  

Here, there is a question as to whether the Veteran has 
additional disability following the lumbar puncture procedure.  
When the Veteran was examined by a VA physician in April 2008, 
the examiner stated that he had reviewed the medical record and 
found that the Veteran provided informed consent, the procedure 
was properly performed, and follow-up care did not reveal any 
associated neurologic symptomatology.  It is unclear to the Board 
what evidence was relied upon in rendering the opinion as records 
of such procedure are not associated with the Veteran's claims 
folder.  There are records, both before and after the procedure.  
In addition, there is a VA hospital record that indicates that a 
lumbar puncture was performed on May 25, 1967.  

The records immediately following the procedure do not reveal any 
complications.  For instance, when hospitalized in 1970 for with 
diagnoses of an abscess and diabetes mellitus, no mention was 
made of any low back symptoms.  The first mention of low back 
symptoms was not until January 1972.  At such time, he reported 
low back pain of five day's duration.  The pertinent assessment 
was a lumbar strain.  In sum, these records do not show that an 
additional disability resulted following the lumbar puncture 
procedure.  

It is clear, however, that the Veteran has a current low back 
disability.  For example, on VA examination in July 2010, he had 
degenerative disc disease of the lumbosacral spine.  
Nevertheless, even assuming that such is additional disability, 
the weight of the probative evidence is against a finding the 
disability is due to any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing care to the Veteran or is 
due to an event not reasonably foreseeable.  Here, even absent 
the record of treatment for the lumbar puncture, the weight of 
the evidence does not suggest that the current disability is in 
anyway related to such procedure.  For instance, the VA examiner 
in July 2010 explained that problems with a spinal tap would 
typically include leakage of spinal fluid or an infection.  He 
further explained that this could result in meningitis or 
discitis.  The post-treatment records include no evidence of 
these complications.  Moreover, the examiner opined that the 
Veteran's current low back disability was not uncommon for an 85-
year-old man and the degenerative disc disease was "typical of 
old age."  The Board affords this competent medical evidence 
greater probative weight to the Veteran's somewhat vague 
assertions of a connection between the current low back condition 
and the lumbar puncture in the late 1960's. 

Thus, the Board finds that the preponderance of the evidence is 
against the claim and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010).

III.  Effective Date Claim

The appellant alleges that an effective date earlier than October 
3, 2003, is warranted for the assignment of a 50 percent rating 
for service-connected flat feet.  

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field offices 
as to conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  The implementing 
regulation states that the effective date for a claim for 
increase will be the date of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  An effective date for a 
claim for increase may be granted prior to the date of claim if 
it is ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. §§ 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2010); see Harper 
v. Brown, 10 Vet.  App. 125, 126 (1997).

In addition, the Court of Appeals for Veterans Claims (Court) has 
indicated that it is axiomatic that the fact that must be found 
in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-connected 
disability must have increased in severity to a degree warranting 
an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992) (noting that, under section 5110(b)(2) which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, "the 
only cognizable 'increase' for this purpose is one to the next 
disability level" provided by law for the particular 
disability).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under the 
law requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.157 provides that once a 
formal claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a claim 
when such reports relate to examination or treatment for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one year.  

The Veteran's allegation that a 50 percent evaluation for 
service-connected flat feet should go back prior to October 3, 
2003, is not supported by the evidence.  Here, service connection 
for flat feet was granted by way of a December 1963 rating 
decision.  An initial 10 percent evaluation was assigned.  Since 
January 1984, the disability was rated as 30 percent disabling.  
In an August 2001 rating decision, the RO denied a rating in 
excess of 30 percent.  The Veteran did not appeal the denial of 
the claim.  Thus, the August 2001 rating decision is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010), and is a legal 
bar to an effective date going back to such date absent evidence 
of an earlier unadjudicated claim.  

The Veteran next submitted a claim for increase on October 3, 
2003.  This is the first claim for increase received after the 
August 2001 rating decision.  As the Veteran's claim for an 
increased rating for flat feet was received on October 3, 2003, 
an effective date as early as October 3, 2002 could be granted if 
it were factually ascertainable that an increase in disability 
had occurred within that year.  Here, the increased 50 percent 
evaluation was awarded under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, which provides that a 50 percent is 
warranted for pronounced flat foot, characterized by marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achilles 
on manipulation, not improved by orthopedic shoes or appliances.  
Here private and VA medical records for this period pertain 
primarily to treatment of other disabilities.  An August 2003 
record from Comprehensive Foot Centers notes treatment for adult 
acquired flat foot, tibialis posterior tendon rupture and ankle 
valgus.  The recommended treatment was anti-inflammatory 
medication and a non-articulated ankle foot orthoses with custom 
molded inserts.  While this evidence shows treatment with 
orthopedic inserts, it does not show how the condition was 
affected by the use of the orthopedic inserts, nor does it 
document evidence of other symptoms typically associated with 
pronounced flat foot.  As such, for the one-year period prior to 
the filing of the claim, the evidence does not nearly approximate 
the criteria for a 50 percent evaluation for flat feet in order 
to support the assignment of an earlier effective date.  In 
essence, without evidence showing that an increase in disability 
preceded the claim by a year or less, the general rule applies, 
and thus, the effective date of the Veteran's claim is governed 
by the later of the date of increase or the date the claim is 
received.  38 C.F.R. § 3.400(o)(1).  

As stated above, based on the results from the August 2008 VA 
examination, the RO, in the October 2008 rating action, increased 
the disability rating for the Veteran's service-connected flat 
feet from 30 percent to 50 percent disabling, effective from the 
date of claim.  Thus, although the increase in disability was 
shown after the Veteran filed his claim, the RO has assigned a 
date of October 3, 2003, the date the RO received the claim, for 
the effective date for the grant of a 50 percent rating for flat 
feet.  As such, the RO has assigned an effective date that 
benefited the Veteran beyond the technical requirements of the 
law.  See Williams v. Gober, 10 Vet. App. 447, 452 (1997).  Under 
38 C.F.R. § 3.400(o)(1), the effective date for an increase in 
disability compensation is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  
Therefore, in light of the above, the Board finds that an 
effective date prior to October 3, 2003 for the 50 percent rating 
for the service-connected flat feet is not warranted, and the 
claim must be denied.  

ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 based 
on treatment at a VA facility is denied.  

Entitlement to an effective date prior to October 3, 2003, for 
the assignment of a 50 percent rating for bilateral flat feet is 
denied.  



______________________________________________
ROBERT R. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


